DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 06/08/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112--Previous
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating caries, erosion, hypersensitivity, and/or staining, does not reasonably provide enablement for preventing same.  The specification does not enable any person skilled in the art to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to treating oral care issues. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Rautemaa et al. (Clin Microbiol Infect 2007; 13:1041-1047), stating, “The goal of modern dental care is oral health, but this cannot always be achieved or maintained” (Introduction). 
		

The breadth of the claims
Since the instant specification provides no limiting definition of the term “prevention”, the term will be interpreted expansively. The term “prevention” may vary widely in meaning, from “preventing” a disease from occurring to “preventing” it from progressing. Nor is the term limited by any time frame.
 	The claims are thus very broad insofar as they suggest that one will not experience the disease when taking the claimed agent; that should one get the disease, it will not worsen; or that following its treatment, it will not recur. While such “prevention” might theoretically be possible under strictly controlled laboratory conditions, as a  

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful therapeutic protocols for prevention, other than treatment. The latter is corroborated by the working examples.  

4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used prevent dental caries, erosion, hypersensitivity, and/or staining as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.


Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al., (EP0422803) in view of Reierson et al., (US 2016/0136081).
	Alexander et al. teaches oral care dentifrice (orally acceptable carrier) formulations “for treating periodontal disease, calculus and or caries . . . comprising a cationic antibacterial agent” and an “amphoteric surfactant” (Abstract), as per claims 1, 19, 20.
	The amphoteric surfactants include “long chain alkyl betaines, such as the product marketed under the tradename ‘Empigen BB’ by Albright + Wilson, and long chain alkyl minodalkyl betaines, such as cocamidopropylbetaine, and mixtures 

    PNG
    media_image1.png
    928
    1300
    media_image1.png
    Greyscale
, wherein Y is –C(O)O,as per claim 2, an n is 3, as per claim 3, and Ra and Rb are methyl, as per claim 4.
	The cationic antibacterial agents are preferably “benzethonium chloride octenidine, hexitidine, hexamidine, cetlyl pyridinium chloride, chlorhexidine or alexidine” (p. 3, lines 48-50), as per claim 8.
	The compositions further include abrasive polishing agents such as “silica” (Abstract; see also p. 4, line 31), as per claims 16 and 17, and “an antistain agent” (p. 6, line 35).
overcome or at least mitigate the problem of incompatibility” associated with cationic antibacterial agents (p. 2, lines 39-41) i.e., “the cationic antibacterial agents tend to leave a brown stain, due to interaction of the agent with plaque” and “bitter taste” (p. 2 lines 7-14).
	The prior art teaches a specific embodiment of comprising ocetnidine (cationic antibacterial agent) and alkyl dimethyl betaine (amphoteric surfactant) in water (orally acceptable carrier) (Example 8 at p. 9).

	Alexander et al. does not teach a copolymer of an allyl phosphate and one or more α, β-ethylenically unsaturated co-monomers.
	
	Reierson et al. teaches “oral care compositions in the form of a toothpaste, tooth gel, dentifrice, tooth powder, prophy paste, mouthwash . . . for combating caries, erosion, hypersensitivity, and/or staining that includes an orally acceptable carrier and a copolymer of a first α, β-ethylenically unsaturated phosphate compound (A); and one or more α, β-ethylenically unsaturated co-monomers, at least one of which is other than an allyl-functional co-monomer, wherein (A) is an allyl phosphate compound of formula (A): 

    PNG
    media_image2.png
    221
    506
    media_image2.png
    Greyscale
”(Abstract), as per claim 1.  
	Reireson et al. also teaches where R1 and R2 are independently hydroxyl, alkoxyl or aryloxyl (p. 2 para. [0023]), as per claim 6; wherein one or more α, β-ethylenically unsaturated co-monomers comprise maliec anhydride etc.(p. 2, para. [0026]), as per claim 7; wherein the copolymer includes α, β-ethylenically unsaturated maleimide phosphate (p. 2-3, para. [0030-0035]), as per claims 9-11, where R1 and R2 are independently hydroxyl, alkoxyl or aryloxyl (p. 3 para. [0036]); wherein one of the α, β-ethylenically unsaturated co-monomers has formula (E) (p. 4,para. [0065-0068]), as per claim 12; wherein one or more of the α, β-ethylenically unsaturated co-monomers is selected from allyl ethoxylate (p. 2, para. [0026]), as per claim 13; wherein one or more of the α, β-ethylenically unsaturated co-monomers is 
    PNG
    media_image3.png
    143
    309
    media_image3.png
    Greyscale
 (p. 4, (B-1) para.[0056]), as per claim 14; where in the allyl phosphate is of formula (A-1) 
    PNG
    media_image4.png
    132
    419
    media_image4.png
    Greyscale
 (p. 4, para. [0062]), as per claim 15.
Generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art. See MPEP 2144.06.  Thus, combining the cationic antimicrobial agent and amphoteric surfactant of Alexander et al. with the copolymer of Reierson et al. as claimed in the instant invention would have been prima facie obvious since they are both taught to be useful for treating dental staining and caries.

Response to Arguments
i) Applicant traverses the 112 rejection stating, “The method of claim 20 does not require undue experimentation insomuch that the method of preventing dental caries, erosion, hypersensitivity, and/or staining is based on using the claimed oral care composition of claim 1” (p. 7).
However, no evidence has been presented to account for the breadth of the term “preventing”, which varies widely in meaning, from “preventing” a disease from occurring to “preventing” it from progressing. Given the uncertainty in the art concerning oral care treatment, no one skilled in the art would accept the assertion that the instantly 

ii) Applicant argues that the claims are not obvious over the prior art insofar as there is no reason to select the amphoteric surfactant of Alexander et al. since “Alexander et al. does not distinguish between using a nonionic, cationic, or amphoteric surfactant” (p. 9).
The Examiner disagrees.
The artisan would have selected the amphoteric surfactant of Alexander et al. since Alexander et al. teaches using amphoteric surfactants for treating periodontal disease and or caries.  Further, the amphoteric surfactant helps to overcome or mitigate incompatibility with cationic antibacterial agents, such as staining (see Alexander et al. at p. 2, lines 7-9 and lines 39-45).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                      





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.